DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicants amendment of claims 41 and 42 in the election filed 5/18/2022 renders the restriction requirement mailed 3/18/2022 moot.

Claims 23-54 are pending and examined herein.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.
The invention is drawn to methods of treating neuronal diseases, in particular Alzheimer’s disease, via the administration of both Foxa2 and Nurr1 genes to a subject. Each method recites one step which is the “administering to the subject a therapeutically effective amount of a composition comprising Nurr1 genes . . .” 
Lee et al have disclosed the treatment of neurologic disorders including Alzheimer’s disease via the administration of both Nurr1 and Foxa2 genes. It has been disclosed that the administration can be via viral and nonviral vectors including adenoviruses and plasmids, for example. It has been disclosed the administration can be via the administration of neural cells including microglia or astrocytes that have been loaded with vectors comprising nurr1 and Foxa2. It has ben disclosed effective doses including doses recited in the instant claims. It has also been disclosed direct administration to the brain and intravenous injection. While the entire disclosureis relevant and relied on, applicant is directed to paragraphs 2, 4, 5, 10, 12-16, 49, 52-55, 57, 58, 60, 69-72, 77-83, 90, 94, 122, and 139, and the claims.
The examiner notes on page 80 of the instant specification it is stated “As used herein, a "therapeutically effective amount" of cells is an amount sufficient to arrest or ameliorate the physiological effects in a subject caused by Alzheimer's disease.”
At pages 32-33 of the instant specification it is indicated that the composition of the invention (i.e. a composition comprising Nurr1 and Foxa2 genes) provide for the effects recited in claims 23, 34, 40, 43, and 49. 
Clearly the limitations of those claims are met since it is clear that it is the administration of a composition comprising Nurr1 and Foxa2 genes that provide for these effects and the prior art has indeed disclosed the administration of a composition comprising Nurr1 and Foxa2 genes in the course of treating neuronal disease including Alzheimer’s disease, which disease is the exemplified disease of the instant application. 

The following prior art made of record and not relied upon but is considered pertinent to applicant's disclosure. US20190185812 and US20130052268 are teach the use of nurr1 and Foxa2 genes in the treatment of neuronal cell, however the closet prior art is cited and relied on in the above rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635